Citation Nr: 0948675	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  03-30 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left upper leg 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to July 1990. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Roanoke 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In July 2007, the Veteran testified at a Central Office 
hearing before the undersigned; a transcript of that hearing 
is of record.

This case was remanded to the RO by the Board in September 
2007.  It has now been returned to the Board for 
adjudication.

The Board notes that the Veteran has raised the issue of a 
right upper leg disorder during his September 2009 VA 
examination.  This issue is not before the Board at this time 
and is referred back to the RO for development.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed left and right knee 
strains cannot be distinguished from the left and right knee 
disorders treated during service.  

2.  The evidence preponderates against finding that the 
Veteran has a left upper leg disorder which is related to 
service.



CONCLUSIONS OF LAW

1.  A left knee disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  A right knee disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303.

3.  A left upper leg disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

In light of the Board's fully favorable determination 
regarding the claims of entitlement to service connection for 
left knee and right knee disorders, a detailed discussion of 
VA's various duties to notify and assist is unnecessary, as 
any potential failure of VA in fulfilling these duties is 
harmless error.

Regarding the claim of entitlement to service connection for 
a left upper leg disorder, the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
correspondence dated 
In March and August 2003, May 2005, December 2007, and March 
and May 2009 of the information and evidence needed to 
substantiate and complete a claim, to include information 
about how disability evaluations and effective dates are 
assigned.  VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, including VA medical records; and as 
warranted by law, affording a VA examination.  The claimant 
was provided the opportunity to present additional pertinent 
evidence and a meaningful opportunity to participate in the 
adjudication of the claim.  There is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication, or prejudices the appellant.  
Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, 5 
volumes of extensive and duplicative VA medical records, and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claim file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Analysis

The Veteran, in essence alleges that he incurred a left and 
right knee disability, and a left upper leg disability, while 
in service.  He states that shortly after reporting to boot 
camp and during training in 1990 his knees blew out.  He was 
taken to the hospital and treated.  Afterwards he was sent to 
a physical rehabilitation company, but was given an 
uncharacterized discharge under honorable conditions.  He 
contends that he also suffered left upper leg pain associated 
with his left knee injury.  

Service medical records reveal that in May 1990 the Veteran 
reported with complaints of left knee pain for 4 day which 
began after PT.  He was treated with light duty and Motrin 
for 24 hours.  The diagnosis was a history of pans anserine 
bursitis in the left knee for 14 days with only 3 days into 
active duty.  He was later assessed with nonspecific strain 
and iliotibial band symptoms.  Severe bilateral patellar 
tendinitis was also noted following a July 1990 run.  He was 
separated from service after 2 months and 20 days.  There is 
no diagnosis of a separate upper left leg disability during 
service.

Subsequently after service in January 1991 he severely 
injured both of his legs suffering multiple tibia and fibula 
fractures.  He has multiple scars and surgical incisions to 
both legs.   

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for left and right knee disabilities, but that the 
preponderance of the evidence is against a grant of service 
connection for a left upper leg disability.  The reasons 
follow.  

The Board remanded these claims in September 2007, in part 
for a VA examination and a medical opinion.  

In a September 2009 VA examination, the examiner reviewed the 
claims file and examined the Veteran.  He noted the bilateral 
knee complaints during service.  He also noted the extensive 
injuries to the bilateral legs suffered by the Veteran post 
service, including the scarring from the left thigh/femur 
skin grafting donor sites.  The diagnoses were left and  
right knee strains, with mild degenerative changes of the 
right hip joint and both knee joints; and, residual scarring, 
left upper leg from skin grafting donor sights.

Regarding the right and left knee strains, he noted that they 
may have had an origin while in military service.  He noted 
that the Veteran had incurred multiple medical encounters for 
tendinitis in the bilateral knees on active duty in 1990.  He 
also had traumatic fractures of the bilateral legs, tibia and 
fibula after release from military service.  He opined that, 
"The Veteran does have a component of injury to bilateral 
knees that is related to military service, but due to the 
traumatic injury to bilateral knees and bilateral tibia and 
fibula, it would be mere speculation to determine the exact 
nature and degree of pathology from either of these etiologic 
factors.

The Board notes that as to the claims of entitlement to 
service connection for left and right knee disabilities, the 
service medical records show that the Veteran began 
complaining of knee pains in May 1990.  He was diagnosed with 
pans anserine bursitis in the left knee, as well as 
nonspecific strain and iliotibial band symptoms, and severe 
bilateral patellar tendinitis while in service.   The VA 
examiner opined that, the Veteran does have a component of 
injury to bilateral knees that is related to military 
service.  Despite the fact that the examiner opined that due 
to the subsequent intervening injuries to the bilateral knees 
and legs that it would be mere speculation to determine the 
exact nature and degree of pathology from either of these 
etiologic factors; service connection must be granted.  
Resolving any reasonable doubt in favor of the Veteran, the 
Board finds that service connection for left and right knee 
disabilities is warranted.

Regarding the left upper leg condition, the examiner noted 
that the Veteran denied any current left upper leg disorder.  
Military records revealed a hamstring pull in May 1990, 
although it was unclear which thigh had the injury.   While 
the Veteran had right thigh pain due to right hip strain on 
the September 2009 examination, this issue as noted above is 
not before the Board.  

The Veteran does not report any current left upper leg 
disorder; and as the examiner notes a left upper leg 
condition cannot be determined in service from the medical 
records.  In the absence of competent evidence of a current 
left upper leg disability, service connection cannot be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of a present disability there can be 
no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (service connection may not be granted unless a 
current disability exists).

The Board concludes that there is a preponderance of evidence 
against the Veteran's claim of entitlement to service 
connection for a left upper leg disability.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disorder is 
granted.

Entitlement to service connection for a right knee disorder 
is granted.

Entitlement to service connection for a left upper leg 
disability is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


